COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re 2016 Baytown Rd, LLC, d/b/a Watermark at Baytown
                            Apartments, et al.

Appellate case number:      01-21-00250-CV

Trial court case number:    1156293

Trial court:                County Civil Court at Law No. 1 of Harris County

       Relators, 2016 Baytown Rd, LLC d/b/a Watermark at Baytown Apartments, 2015
Houston Redford, LLC d/b/a The Redford Apartments, 2013 Houston Maxey, LLC d/b/a
Rollingwood Apartments, 2013 Houston Fleming, LLC d/b/a Timber Ridge Apartments,
2013 Travis Oak Creek, LP d/b/a Lucero Apartment Homes, 2013 Travis Oak Creek GP,
LLC, Lucero, LLC, 2015 Houston Gulfton, LLC d/b/a La Estancia Apartments, 2014
Galveston Jones Drive, LLC d/b/a Island Bay Apartments, Eureka Multifamily Group
GP, Inc., Eureka Multifamily Group, LP, Rene Campos, Jimmy Arnold, Chris Roberson,
Kenneth B. Chaiken, and Chaiken & Chaiken P.C., filed a petition for writ of mandamus
in this Court, challenging Judge George Barnstone’s May 11, 2021 order denying
relators’ motion to transfer venue.
        On May 17, 2021, this Court granted relators’ motion for temporary relief, staying
all trial court proceedings and deadlines until relators’ petition for writ of mandamus is
finally decided or until further order from this Court.
      Judge Barnstone resigned from the office of judge of County Civil Court at Law
No. 1 of Harris County, Texas, effective July 19, 2021. On July 26, 2021, relators1 filed
a Motion to Abate pursuant to Texas Rule of Appellate Procedure 7.2(b). Relators’

1
       Relators who filed the motion to abate were identified on the signature block as Eureka
       Multifamily Group, L.P., Eureka Multifamily Group GP, Inc., 2016 Baytown Ward Rod.,
       LLC, 2015 Houston, LLC, 2014 Galveston Jones Drive, LLC, 2013 Houston Fleming,
       LLC, 2013 Houston Maxey, LLC, 2015 Houston Gulfton, LLC, 2013 Travis Oak Creek,
       LP, 2013 Travis Oak Creek GP, LLC, Rene Campos, Jimmy Arnold, Chris Robertson,
       Kenneth B. Chaiken, and Chaiken & Chaiken, P.C.
motion is granted. Pursuant to Texas Rule of Appellate Procedure 7.2, the Honorable
Audrie Lawton-Evans is substituted for the Honorable George Barnstone as the
respondent in this original proceeding. See TEX. R. APP. P. 7.2(a). Further, this original
proceeding for petition of writ of mandamus is abated and remanded to the trial court to
allow Judge Lawton-Evans to reconsider the ruling made the basis of relators’ petition.
See TEX. R. APP. P. 7.2(b) (“If the case is an original proceeding under Rule 52, the court
must abate the proceeding to allow the successor to reconsider the original party’s
decision.”). The trial court stay is lifted for the limited purpose of allowing Judge
Lawton-Evans to reconsider the ruling.
       Within forty-five days of the date of this order, the parties are directed to notify
the Clerk of this Court of any action taken on reconsideration of the rulings made the
basis of relator’s petition and file any orders regarding reconsideration of those rulings in
a supplemental mandamus record. The Court will then consider a motion to reinstate or
motion to dismiss this proceeding, as appropriate.
       This original proceeding is abated, treated as a closed case, and removed from
this Court’s active docket.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                           Acting individually


Date: September 28, 2021